       Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et
al.,                                                 CIVIL ACTION

               Plaintiffs,                           Case No. 4:19-cv-00449-KGB

       v.                                            PLAINTIFFS’ EMERGENCY MOTION
                                                     FOR AN ORDER ENFORCING
LESLIE RUTLEDGE, in her official capacity as         PLAINTIFFS’ CONFIDENTIALITY
Attorney General of the State of Arkansas, et al.,   DESIGNATIONS AND IMPOSING
                                                     SANCTIONS
               Defendants.
            Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 2 of 10



                                             INTRODUCTION1

          Defendants’ latest gambit is beyond the pale. At close of business on Friday evening,

Defendants notified Plaintiffs that unless Plaintiffs convince Defendants by noon today that the

patient data Plaintiffs have designated confidential warrants continued protection, Defendants

will publicly file the information on the docket at noon CST. This bad-faith and unprofessional

threat is a blatant violation of the Protective Order, especially stunning coming from government

officials representing the State of Arkansas and various agencies and departments. Given

Defendants’ imminent threat to release patient-care information that Plaintiffs are obligated to

keep confidential, Plaintiffs are forced to bring this motion for emergency relief.

          Defendants have long made known their view that data reflecting detailed information

about women who have historically sought abortion care in this State is not confidential. But

over Defendants (unfounded) objection, the Court entered a protective order on July 19, 2019

that permits Plaintiffs to designate abortion-care patient data confidential. When Defendants

projected that data on a public screen in the courtroom only days later, the Court directed

Defendants to immediately take it down, consistent with the terms of the protective order. At the

time, Plaintiffs chalked up the courtroom violation to an inadvertent disclosure, the product of ill

preparation rather than bad intent. But Defendants’ Friday-night declaration that they intend to

circumvent the protective order wholesale and publicly file patient data on the docket, unless

Plaintiffs convince them otherwise over a weekend, reeks of bad faith and reasonably gives

Plaintiffs great pause regarding the propriety of permitting Defendants to retain this information,

and receive additional, similar patient information on a going-forward basis. There is no public

interest in this information that is sufficient to overcome patient confidentiality concerns, and it


1
    Unless otherwise indicated, all internal quotations and citations are omitted and all emphasis is added.


                                                        1
         Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 3 of 10



appears that Defendants seek to disclose the data publicly only to put women on notice that they

may not confidentially seek abortion care in this State.

        Plaintiffs respectfully request that the Court order that the patient information at issue (i)

is properly designated confidential and shall remain such, or (ii) Plaintiffs have until August 5,

2019 to file a motion for a protective order prohibiting public disclosure of the information, and

Defendants must keep the data confidential in the meantime. Plaintiffs also request that the

Court expressly admonish Defendants for their conduct, and require Defendants to pay all costs

associated with this motion for emergency relief. If Defendants execute in the meantime their

threat of publicly filing the patient-care data on the public docket, Plaintiffs reserve all rights,

including the right to seek civil-contempt sanctions under Federal Rule of Civil Procedure 37.

                                          BACKGROUND

Defendants Unreasonably Object To Plaintiffs’
Effort To Designate Physician and Patient Data Confidential

        As detailed for the Court in prior motion practice (see Dkt. Nos. 56, 60), a dispute arose

between the parties before the July 22, 2019 hearing regarding the need for a Protective Order.

The dispute centered in large part over Defendants’ unreasonable insistence that no documents or

information be designated confidential, other than the narrow universe of “patient names, birth

dates, social security numbers, telephone numbers, physical addresses, and email addresses.”

Dkt. No. 60.

        During a July 19 telephonic-court hearing, Defendants attempted to defend their unduly

narrow view that patient information is not confidential, if it does not contain the patients’ name

or other contact information. Specifically, Defendants argued that they are entitled to receive the

LRFP and PPAEO patient data on which Plaintiffs’ expert Dr. Jason Lindo relied without a

confidentiality designation, because Dr. Lindo used data reflecting only the patients’ “county of



                                                   2
                Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 4 of 10



residence, where the abortion took place, the gestational age of [the pregnancy], the procedure

used … and the practitioner.”2 Defendants argued that of “these five points, none … are

personally identifiable information.”3 Plaintiffs responded that they were “willing and able to

turn … over [the data] as soon as [they] have the assurance that it will be kept confidential,

because … information relating to patients’ procedure dates, the counties that these women are

coming from and the types of procedures that they are undergoing are absolutely required to be

protected.”4

           The Court ruled from the bench, and stated that it anticipated “enter[ing] a confidentiality

and protective order very similar to the one done in Jegley,” which would “govern the parties

conduct in the discovery until [the Court] reconsider[s] or issue[s] a different ruling.”5

The Court Enters A Protective Order Covering
Physician and Patient Data Over Defendants’ Objection.

           Later on July 19, the Court entered a Protective Order under which Plaintiffs may

properly designate physician and patient-information confidential. See Dkt. No. 69. The

Protective Order states that (i) “‘Highly Confidential’ information shall refer to the identities,

contact information, and hospital and/or private practice affiliation of [Plaintiffs’] staff, including

prospective and past physicians”; and (ii) “‘Confidential’ information shall mean any other

information about the plaintiffs, their staff members, physicians, and patients, and other

sensitive information.” Id. ¶¶ 2-3. The Protective Order’s procedure for challenging

confidentiality designations requires “good faith efforts to resolve any disputes.” Id. ¶ 5. In



2
    July 19, 2019 Tr. at 4-5.
3
    Id. at 5.
4
    Id. at 5-6.
5
    Id. at 10.


                                                    3
            Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 5 of 10



circumstances where “the parties cannot agree, the producing party must seek relief from the

Court.” Id. In the meantime, however, “Confidential and Highly Confidential Information shall

not become a part of the public record except upon the written consent of the party or person

supplying the information or unless so ordered by this Court.” Id. ¶ 16.

          Later that day and over the weekend before the July 22 hearing, Plaintiffs produced six

spreadsheets in PDF and Excel format to Defendants containing confidential LRFP and PPAEO

patient information detailing, on a patient-by-patient basis, the date on which each patient

obtained an abortion, the county in which she lives, the procedure she obtained, her specific

point in pregnancy, and her treating physician (together, the “Confidential Patient Data”).

Plaintiffs designated all the spreadsheets “Confidential” under the Protective Order.

Defendants Disclose Confidential Information
Multiple Times During the July 22, 2019 Hearing.

          Defendants violated the Protective Order twice during the July 22 hearing. During the

cross-examination of Plaintiffs’ witness and LRFP physician Dr. Fred Hopkins, Defendants

posted to the public screen Dr. Hopkins’ medical-licensure application containing his personal

contact information, and the Court ordered that it immediately be redacted before it was used

again.6 Later that day, during the cross-examination of Dr. Lindo, Defendants posted to the

courtroom screen the Confidential Patient Data. When Plaintiffs’ counsel asked that it be

removed immediately “because it has county level [patient data],” the Court directed Defendants

to “take it down.”7




6
  July 22, 2019 Tr. at 39-40 (“My direction is going to be that - this is not redacted. It needs to come off
the ELMO …. [T]his has personal identifying information on it that’s now being flashed around the
courtroom. That’s one of the local standing rules. In addition is my protective order.”).
7
    Id. at 131-132.


                                                      4
                Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 6 of 10



Defendants Threaten Plaintiffs With Public Disclosure
Of Their Patients’ Confidential Information.

             At 4:55pm CST on Friday, July 26, Defendants sent Plaintiffs a “Notice of Challenge of

Designation as Confidential.”8 The Notice states that Defendants believe the Confidential

Patient Data “does not qualify as confidential under the terms of the Court’s Protective Order,”

and threatens that “[a]bsent an adequate explanation from Plaintiffs and an agreement of the

parties no later than Noon Central Time on Monday, July 29, 2019 … Defendants will

consider Plaintiffs’ confidentiality claims waived and file these exhibits on the public docket.”9

Defendants attempt to justify their threat by noting that Plaintiffs recently “filed on the public

docket abortion data for each Arkansas county, including information concerning the type of

procedure performed.”10

                                               ARGUMENT

     I.      THE COURT SHOULD ORDER THAT THE CONFIDENTIAL PATIENT DATA
             SHALL REMAIN CONFIDENTIAL.

             In cases involving sensitive patient-health information, the Health Insurance Portability

and Accountability Act requires that a sufficient protective order is entered before any covered

information is produced in discovery. See Brown v. Providence Med. Ctr., 2011 WL 2259746, at

*1 (D. Neb. Jun. 6, 2011) (“Pursuant to the Health Insurance Portability and Accountability Act

(‘HIPPA’), a health care provider is restricted from providing PHI unless a HIPPA-compliant

protective order is entered”). In addition to that, Federal Rule of Civil Procedure 26(c) grants




8
    Ex. 1.
9
    Id. at 2.
10
     Id. at 1.


                                                      5
         Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 7 of 10



courts the authority “to protect a party or person from annoyance, embarrassment, oppression, or

undue burden.” Fed. R. Civ. P. 26(c).

       The Confidential Patient Data is, on its face, properly kept confidential during this

litigation. Even though it does not contain patient names or contact information, the patient-by-

patient information contained in the spreadsheets (i.e., procedure date, point in pregnancy, and

county of residence) is sufficiently detailed that it could be used to identify LRFP’s and

PPAEO’s specific abortion patients. Defendants’ reference in their Notice to Plaintiffs’ recent

filing of other abortion-care data (see Dkt. No. 82) is not compelling and does nothing to excuse

Defendants’ actions here. The data referenced by Defendants is similar to the data summarized

in Dr. Lindo’s report, which Plaintiffs have not sought to keep confidential. That is because the

publicly filed data, unlike the Confidential Patient Data, merely aggregates county-level abortion

data over a large period of time (the Confidential Patient data, on the other hand, details on a

patient-by-patient basis the date of the procedure and county of residence). Moreover, the data

that Defendants reference had already been publicly filed by the Jegley defendants.

       Defendants do not even attempt to identify a public interest in the Confidential Patient

Data that would overcome LRFP’s and PPAEO’s individual patients’ strong and federally

protected interest in maintaining the confidentiality of their medical history. That is because

they cannot, and there is simply no legitimate reason why the public would need to review such

detailed patient-care data. See, e.g., Willis Electric Co., Ltd. v. Polygroup Ltd. (Macao

Commercial Offshore), 2018 WL 5017921, at *1 (D. Minn. Oct. 16, 2018) (finding “public

interest in the right of access does not outweigh [party’s] interest in the confidentiality of”

documents party sought to keep under seal).




                                                  6
         Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 8 of 10



 II.   THE COURT SHOULD ORDER DEFENDANTS TO PAY PLAINTIFFS’ FEES
       AND COSTS IN CONNECTION WITH THIS EMERGENCY MOTION.

       Federal Rule of Civil Procedure 37 vests courts with substantial authority to sanction

parties who disobey a discovery order. See Fed. R. Civ. P. 37(2)(A). Among the sanctions

contemplated by Rule 37 are (i) “prohibiting the disobedient party from … introducing

designated matters in evidence,” and (ii) “treating as contempt of court the failure to obey any

order.” Courts routinely impose sanctions for even inadvertent violations of protective orders.

See, e.g., U.S. ex rel. Johnson v. Golden Gate Nat. Sr. Care, LLC, 2013 WL 1182905, at *7 (D.

Minn. Mar. 21, 2013) (imposing monetary sanctions for inadvertent protective-order violations);

Schwartz Pharma, Inc. v. Paddock Laboratories, Inc., 2007 WL 4436875, at *1 (D. Minn. Dec.

17, 2007) (recounting magistrate judge’s imposition of discovery sanctions for violating

“protective order by failing to adequately protect confidential information from disclosure to

unauthorized parties”); Marrocco v. Gen. Motors Corp., 966 F.2d 220, 224 (7th Cir. 1992)

(upholding district court’s decision to dismiss case based on willful and unexcused protective-

order violations).

       Sanctions against the Defendants are absolutely warranted here. Defendants failed to

treat confidential physician and patient data with due care during the July 22 hearing, resulting in

two violations of the Protective Order. See supra 4. Defendants’ latest public-disclosure threat

is a willful violation of the Protective Order’s requirement that all challenges to confidentiality

designations be conducted in good faith, and assurance that information designated confidential

“shall not become a party of the public record except upon the written consent of the party or

person supplying the information or unless so ordered by this Court.” Supra 4. Moreover,

Defendants strategically deployed their threat at close of business on a Friday evening, and

unreasonably demanded a response less than one business day later. See supra 5. This conduct



                                                  7
         Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 9 of 10



should not be countenanced, because it places at risk the confidentiality of women who depend

on LRFP and PPAEO to maintain the privacy of their medical treatment. At a minimum,

Defendants should be required to pay all costs associated with this motion, with an express

admonishment from the Court regarding their conduct. Plaintiffs further suggest that additional

restrictions be placed on Defendants’ ability to receive and use additional patient-care data in the

future, and Plaintiffs reserve their right to seek civil-contempt sanctions, if Defendants disclose

this data before the Court rules on this motion for emergency relief.

                                          CONCLUSION

       For all the reasons stated above, Plaintiffs request that the Court order that (i) the

Confidential Patient Data is, on its face, properly designated confidential and shall remain such,

or (ii) Plaintiffs have until noon CST on August 5, 2019 to file a motion for a protective order,

and the Patient Data shall remain confidential in the meantime. Plaintiffs further request that the

Court expressly admonish Defendants for their conduct, and order Defendants to pay all costs

and fees associated with this motion, which was necessitated solely by Defendants’ bad-faith

conduct and disregard for the Protective Order. If Defendants execute their threat of publicly

filing the patient-care data on the public docket in the meantime, Plaintiffs reserve all rights,

including the right to seek civil-contempt sanctions under Federal Rule of Civil Procedure 37.

 Dated: July 29, 2019                             Respectfully submitted,

                                                  Leah Godesky*
                                                  Kelly Scavone*
                                                  Attorneys for Plaintiffs
                                                  O’Melveny & Myers LLP
                                                  Times Square Tower
                                                  7 Times Square
                                                  New York, New York 10036
                                                  lgodesky@omm.com
                                                  kscavone@omm.com
                                                  Tel: (212) 326-2254



                                                  8
      Case 4:19-cv-00449-KGB Document 90 Filed 07/29/19 Page 10 of 10



                                        Fax: (212) 326-2061

                                        Kendall Turner*
                                        Attorney for Plaintiffs
                                        O’Melveny & Myers LLP
                                        1625 Eye St. NW
                                        Washington, DC 20006
                                        (202) 383-5300
                                        kendallturner@omm.com

                                        Taylor Simeone*
                                        Attorney for Plaintiffs
                                        O’Melveny & Myers LLP
                                        1999 Avenue of the Stars
                                        Los Angeles, CA 90067
                                        tsimeone@omm.com
                                        (310) 553-6700


Meagan Burrows*                         Bettina Brownstein (AR Bar No. 85019)
Susan Talcott Camp*                     Bettina E. Brownstein Law Firm
American Civil Liberties Union          904 West 2nd Street, Suite 2
Foundation                              Little Rock, AR 72201
125 Broad St, 18th Floor                (501) 920-1764 – Telephone
New York, NY 10001                      bettinabrownstein@gmail.com
mburrows@aclu.org
tcamp@aclu.org                          On Behalf of the Arkansas Civil Liberties Union
(212) 549-2633                          Foundation, Inc.
Attorneys for Plaintiffs LRFP and Dr.   Attorney for Plaintiffs
Thomas Tvedten
                                        Rebecca Rhodes Jackson (AR Bar No. 2017079)
Maithreyi Ratakonda*                    904 West 2nd Street
Planned Parenthood Federation of        Little Rock, AR 72201
America                                 (314) 440-6265 – Telephone
123 William St., 9th Fl.                beckywesth@gmail.com
New York, NY 10038
mai.ratakonda@ppfa.org                  On Behalf of the Arkansas Civil Liberties Union
(212) 261-4405                          Foundation, Inc.
                                        Attorney for Plaintiffs LRFP and Dr. Thomas Tvedt
Attorney for Plaintiffs PPAEO and Dr.
Stephanie Ho

* Motion for admission pro hac vice
granted




                                        9
